Per Curiam.
The transcript of appeal certified to this Court contains no narrative statement of the evidence before the referee or the Superior Court. It contains neither exhibits, muniments of title, nor the court map which was evidently the hub of the trial. There is only a purported summary entitled “Statement of Case on Appeal” in which, on one mimeographed page, counsel profess to abridge the 234 pages of testimony before the referee. In addition to this statement and the record proper, the transcript includes the judge’s charge and five assignments of error which are either formal or are not presented by the record.
*218The record shows that no case on appeal has been settled by the judge or by counsel. Indeed, it reveals that none was ever prepared in the form required by statute and the rules of this Court. When a proper statement of case on appeal has not been certified here, the Supreme Court can determine only whether error appears on the face of the record proper. The provisions of G.S. 1-282 and G.S. 1-283 are mandatory. Wiggins v. Tripp, 253 N.C. 171, 116 S.E. 2d 355. No error appearing in the record proper, the judgment of the court below will be affirmed and this appeal dismissed.
Appeal dismissed.